[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-12172         ELEVENTH CIRCUIT
                                                                  OCTOBER 24, 2011
                                        Non-Argument Calendar
                                                                      JOHN LEY
                                      ________________________          CLERK

                           D.C. Docket No. 5:11-cv-00051-WTH-DAB

LOUIS CASTRO,

llllllllllllllllllllllllllllllllllllllll                        Plaintiff-Appellant,

                                                versus

DIRECTOR, FEDERAL DEPOSIT INSURANCE CORPORATION,
FEDERAL DEPOSIT INSURANCE CORPORATION,

llllllllllllllllllllllllllllllllllllllll                        Defendants-Appellees.


                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________


                                           (October 24, 2011)

Before TJOFLAT, CARNES and MARCUS, Circuit Judges.

PER CURIAM:
      Louis Castro, a federal prisoner appearing pro se, appeals the dismissal of his

civil complaint, which appears to allege that the Federal Deposit Insurance

Corporation (“FDIC”) and its director failed to act within the grace-period of

Regulation Z, Truth-in-Lending Act, 15 U.S.C. §§ 1601 et seq. The district court

dismissed his complaint without prejudice for failure to pay the filing fee or request

to proceed in forma pauperis (“IFP”), pursuant to M.D. Fla. Local Rule 1.03(e). On

appeal, Castro only argues about the underlying merits of his case, and not about the

dismissal under Local Rule 1.03(e). After careful review, we affirm.

      We review a district court’s dismissal of a lawsuit for failure to comply with

the rules of the court for abuse of discretion. Betty K Agencies, LTD v. M/V

Monada, 432 F.3d 1333, 1337 (11th Cir. 2005).              Although we give liberal

construction to the pleadings of pro se litigants, we have nevertheless required them

to conform to procedural rules. Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir.

2007). If a party, even a pro se litigant, fails to raise an issue on appeal, he has

effectively abandoned that issue. See Tanner Adver. Grp. v. Fayette Cnty., 451 F.3d

777, 787 (11th Cir. 2006) (stating that a party must “plainly and prominently”

indicate that he is seeking to raise an issue on appeal, or that issue will be considered

abandoned). See also Gardner v. Blackburn, 569 F.2d 856, 857 (5th Cir. 1978)




                                           2
(stating that the pro se prisoners were deemed to have abandoned all arguments not

raised in their brief).1

       Under the Federal Rules of Civil Procedure, a court may dismiss a case when

the plaintiff fails to comply with procedural rules or a court order. Fed.R.Civ.P.

41(b). A federal district court has the inherent power to dismiss a case sua sponte

under Rule 41(b). Chambers v. NASCO, Inc., 501 U.S. 32, 48-49 (1991). Unless

otherwise stated, a dismissal under Rule 41(b) will be treated as a dismissal with

prejudice. Fed.R.Civ.P. 41(b). Dismissal of a lawsuit with prejudice under Rule

41(b) is a severe sanction that should only be used in extreme circumstances where

lesser sanctions would not serve the best interests of justice. Boazman v. Economics

Laboratory, Inc., 537 F.2d 210, 212 (5th Cir. 1976). We will apply a less stringent

standard, however, when the district court dismisses a lawsuit without prejudice and

the statute of limitations does not prevent the plaintiff from refiling the lawsuit. Id.

at 212-13.

       A district court may adopt and amend local rules governing its practice, as long

as those rules are adopted using proper procedures and are consistent with federal

statutes and rules. Fed.R.Civ.P. 83(a); Hoffman-La Roche v. Sperling, 493 U.S. 165,



       1
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
adopted as binding precedent all decisions issued by the Fifth Circuit before October 1, 1981.

                                                3
172 (1989). Local rules are rules which are necessary for the district court to carry

out the conduct of its business. Frazier v. Heebe, 482 U.S. 641, 645 (1987). Local

rules have the force of law. Hollingsworth v. Perry, 558 U.S. ___, 130 S.Ct. 705, 710

(2010).

       Parties instituting a civil action in district court are required to pay filing fees,

and each district court, by local rule, may require advance payment of such fees. 28

U.S.C. § 1914(a), (c). A prisoner bringing a civil action may proceed without

prepayment of fees by filing an affidavit to proceed in forma pauperis. 28 U.S.C. §

1915(a)(1)-(2). Once a pro se IFP litigant is in court, he is subject to the Federal

Rules of Civil Procedure and the local rules of the court. Moon v. Newsome, 863

F.2d 835, 837 (11th Cir. 1989). In the Middle District of Florida, a prisoner’s case

is subject to dismissal by the district court, sua sponte, if the filing fee is not paid or

if the application to proceed IFP is not filed within 30 days of the commencement of

the action. M.D. Fla. Local R. 1.03(e).

       On appeal, Castro raises various issues regarding the merits of his case, but he

does not directly address the district court’s reasons for the dismissal of his complaint

-- the failure to pay filing fees or move to proceed IFP. Therefore, Castro has

abandoned the sole issue on appeal. Tanner Adver. Grp., 451 F.3d at 787; Gardner,

569 F.2d at 857. But even assuming he had raised this issue properly, the district

                                             4
court did not abuse its discretion in dismissing his complaint without prejudice under

M.D. Fla. Local Rule 1.03(e). Indeed, even if, as Castro claims, the district court

never informed him that he was required to pay a filing fee or file a request to proceed

IFP under Local Rule 1.03(e), the district court’s actions did not affect or otherwise

prejudice Castro’s ability to assert his civil claim because the district court expressly

dismissed Castro’s complaint without prejudice. Accordingly, we affirm.

      AFFIRMED.




                                           5